 1   JON M. SANDS
     Federal Public Defender
 2   J. LEONARDO COSTALES
 3   Assistant Federal Public Defender
     Louisiana State Bar# 35721
 4   407 W. Congress, Suite 501
 5   Tucson, AZ 85701-1355
     Telephone: (520)879-7500
 6   Attorney for Defendant
 7   Leo_Costales@fd.org

 8                          IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10
        United States Of America,                   CR18-0263-TUC-JGZ (JR)
11
12             Plaintiff,
                                                    MOTION TO WITHDRAW AS
13                                                  COUNSEL AND FOR THE
        v.
                                                    APPOINTMENT OF CJA COUNSEL
14
        Robert Francis Krebs,
15
16             Defendant.

17
             Robert Francis Krebs, through undersigned counsel, does hereby move the Court
18
     pursuant to LRCrim. P. 57.14; and LRCiv. P. 83.3(b), to withdraw Jorge Leonardo Costales,
19
20   as well as co-counsel Gregory Jon Berger, Assistant Federal Public Defenders, as counsel of
21   record and to appoint substitute counsel from the CJA panel. The reasons for this request are
22
     as follows:
23
24       On February 17, 2021, undersigned counsel personally met with Mr. Krebs at
25           CoreCivic in Florence, Arizona, where he is detained in custody.
26
         Mr. Krebs specifically requested undersigned counsel to file this motion.
27
28
 1          Mr. Krebs unequivocally indicated during this meeting that he would be unwilling to
 2            discuss the case or any aspect of the case with either undersigned counsel or any
 3
              member of the undersigned counsel’s office now or at any point in the future.
 4
 5          Without Mr. Krebs’ participation, counsel will be unable to review the draft PSR with

 6            Mr. Krebs or otherwise adequately prepare for sentencing.
 7
            Mr. Krebs also indicated he would be unwilling to participate in a hearing regarding
 8
 9            the status of his representation.

10            Under these circumstances, counsel proffers that the attorney-client relationship has
11
     sufficiently broken down such that counsel will not be able to properly represent Mr. Krebs
12
     at the critical remaining stage of his case: sentencing. The attorney-client relationship does
13
14   not appear restorable. Such irreconcilable differences are valid legal grounds for
15   appointment of new counsel. United States v. Nguyen, 262 F.3d 998, 1004 (9th Cir. 2001).
16
     Additionally, given that Mr. Krebs has specifically indicated that he will be unwilling to work
17
18   with any attorney within undersigned counsel’s office, it is respectfully requested that the
19   Court appoint any substitute counsel from the CJA panel. Sentencing is currently set for
20
     March 9, 2021.
21
22            Under these circumstances, counsel respectfully moves the Court to withdraw the

23   Federal Public Defender’s office, as well as Jorge Leonardo Costales and Gregory Jon Berger,
24
     Assistant Federal Public Defenders, as counsel of record and appoint substitute counsel from
25
     the CJA panel.
26
27   ///
28



                                                    2
 1   RESPECTFULLY SUBMITTED: February 17, 2021.

 2                             JON M. SANDS
 3                             Federal Public Defender

 4
 5                             /s/ J. Leonardo Costales
                               J. LEONARDO COSTALES
 6                             Assistant Federal Public Defender
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 3
